Title: To Thomas Jefferson from Steuben, 10 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Wmsbg 1781 10th March

A number of boats are absolutely wanting. There are only seven in Colledge Creek and those without oars.
The Quarter Master informs me Your Excellency will not give him Militia for the purpose of impressing boats, when they can not be procured by any other means. The want of them is alone sufficient to put an end to the Expedition.
